             Case 1:21-cv-00267-DCN Document 9 Filed 07/21/21 Page 1 of 2




                           UNITED STATES DISTRICT COURT

                                FOR THE DISTRICT OF IDAHO


  Gerald Ross Pizzuto, Jr.
                                                Case No. 1:21-cv-267-DCN
                   Plaintiff,
                                                ORDER
   v.

  Josh Tewalt, et al.

                   Defendants.

        Upon request of the parties, this matter has been referred by United States District

Judge David C. Nye for a settlement conference. Having reviewed the matter and being

fully advised in the premises, IT IS HEREBY ORDERED that:

        1)      A settlement conference is set to take place on July 30, 2021 at 9:00 a.m at

the United States Courthouse in Boise before United States Magistrate Judge Candy

Wagahoff Dale.

        2)      Each party to such settlement conference must be represented by counsel

authorized to participate in settlement negotiations.

        3)      The parties, principals, and/or insurance representatives to the litigation

must attend the conference in person, except for Mr. Pizzuto, who will appear by


ORDER - 1
            Case 1:21-cv-00267-DCN Document 9 Filed 07/21/21 Page 2 of 2




telephone. All parties must be personally present and must be represented by lead or

chief counsel authorized to participate in settlement negotiations.

       4)      Counsel will be required to be knowledgeable about the facts of the case

and prepared to candidly discuss the same with the settlement judge and in the presence

of his or her client(s).

       5)      Telephonic Status Conference: Judge Dale will conduct a telephonic

status conference with the parties on July 23, 2021 at 9:30 a.m. mountain time for the

purpose of discussing settlement conference procedure and other preliminary matters,

including the materials to be presented to the settlement judge in advance of the

settlement conference. The parties shall dial 1-888-273-3658, Access code: 5475731.

       6)      All information provided to Judge Dale for settlement purposes will be held

in confidence and all written material submitted will be returned to the submitting party

or destroyed upon termination of the settlement proceedings.

       7)      No oral statement, written document, or other material considered during

the settlement procedure may be used against any party to this litigation. Further,

pursuant to Dist. Idaho Loc. Civ. R. 16.4(b), none of the matters or information discussed

during the conference will be communicated to the trial judge.

       IT IS SO ORDERED.

                                                              July 21, 2021




ORDER - 2
